IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 12, 2007
                                No. 07-50206
                              c/w No. 07-50256               Charles R. Fulbruge III
                             Conference Calendar                     Clerk


UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

MARCO ANTONIO CALDERA-LASTRA

                                           Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                         USDC No. 3:06-CR-1842-ALL
                         USDC No. 3:06-CR-2633-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Marco Antonio
Caldera-Lastra challenges the constitutionality of 8 U.S.C. § 1326(b)’s treatment
of prior felony and aggravated felony convictions as sentencing factors rather
than elements of the offense that must be found by a jury. This court has held
that this issue is “fully foreclosed from further debate.”      United States v.


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50206
                                c/w No. 07-50256

Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, the Government’s motion for an extension of time to file a brief is
DENIED, and the judgments of the district court are AFFIRMED.




                                        2